Title: To John Adams from Rev. Manasseh Cutler, 22 April 1802
From: Cutler, Rev. Manasseh
To: Adams, John



Sir.
Washington 22d. April 1802

I have the honour to enclose the late Census of the United States, presuming it to be a document which it will be agreeable to you to possess. I should have been happy to have forwarded to you any documents you would wish to have received, & should have taken the liberty to have sent such as I conceived would have been acceptable, but the number provided for the house, have generally been confined to only one for each member.
We have been principally employed, describing a long session, in demolishing the labours of Congress under the late Administration, & still much of this description of business will be postponed. The wisdom & policy of the measures adopted under the new order of things will be tested by time & experience, and it is to be hoped enough has been done to awaken the people, generally, to a sense of their true interest.
I have the honour to be, / with the highest respect, / Sir / your most Obedient Servt.
M Cutler